internal_revenue_service number release date index number ------------------------------------ --------------------- ---------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc corp b04 plr-113791-10 date date legend distributing statea date1 date2 w shareholdera x x shareholderb y y ---------------------------------------------- ---------- -------------------------- ---------------------- -------- --------------------------------------- -------- ------------ -------------------------------------- -------- ------------ busine sec_1 ------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------- ----------- plr-113791-10 busine sec_2 ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- service sec_3 controlleda controlledb ----------------------------------------- ------------------------------ ------------------------------------ dear ------------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation and or the controlled corporations see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a statea corporation that uses the accrual_method of accounting and a calendar_year distributing was incorporated on date1 and elected s_corporation status effective date2 distributing has outstanding w shares of voting common_stock and no other stock shareholdera owns x shares of distributing’s common_stock x and shareholderb owns the remaining y shares of distributing’s common_stock y shareholderb is the president of distributing while shareholdera is the vice-president and secretary plr-113791-10 distributing is engaged in busine sec_1 and busine sec_2 and provides service sec_3 distributing has proposed the following transaction the proposed transaction in order to resolve shareholder management disputes as well as to isolate potential liabilities associated with busine sec_2 proposed transaction controlleda and controlledb will be formed as statea corporations distributing will transfer the busine sec_1 assets and other assets to controlleda and controlledb in exchange for all of the stock of controlleda and controlledb and the assumption by controlleda and controlledb of the liabilities associated with those assets the contributions the assets will be transferred proportionally x to controlleda and y to controlledb as of the date of the contributions the contributions date distributing will distribute all of the stock of controlleda to shareholdera and all of the stock of controlledb to shareholderb the distributions each of controlleda and controlledb will make an election under sec_1362 to be treated as an s_corporation within the meaning of sec_1361 to be effective on the contributions date representations the following representations have been made with respect to the proposed transaction a distributing controlleda controlledb shareholdera and shareholderb will each pay their own expenses if any incurred in connection with the proposed transaction b no intercorporate debt will exist between or among distributing controlleda and controlledb at the time of or subsequent to the distribution of the stock of controlleda and controlledb c the indebtedness owed by controlleda or controlledb to distributing after the distributions if any will not constitute stock_or_securities d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-113791-10 e the five years of financial information submitted on behalf of busine sec_1 conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of busine sec_2 conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g following the proposed transaction distributing will continue the active_conduct of busine sec_2 and each of controlleda and controlledb will continue the active_conduct of their respective shares of all the integrated activities of busine sec_1 conducted by distributing prior to consummation of the proposed transaction each of distributing controlleda and controlledb will conduct their respective businesses independently with their separate employees except that certain employees will be shared on an interim basis for any employee who is shared by the corporations any such employee's compensation will be shared by the corporations based upon the amount of time spent in each corporation’s business and each corporation will issue a separate form_w-2 to any such employee h the distributions of the stock of controlleda and controlledb will be carried out for the following corporate business purposes i in order to resolve shareholder managerial disputes that are hindering the operations of busine sec_1 and ii risk reduction the distributions of the stock of controlleda and controlledb are motivated in whole or substantial part by one or more of these corporate business purposes i the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing controlleda or controlledb j the total adjusted_basis and the fair_market_value of the assets to be transferred to controlleda and controlledb by distributing each will equal or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by controlleda and controlledb plus any liabilities to which the assets to be transferred are subject k the liabilities to be assumed within the meaning of sec_357 by controlleda and controlledb in the contributions if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred l the fair_market_value of the assets of controlleda and controlledb will exceed the amount of the liabilities of controlleda and controlledb respectively immediately_after_the_exchange plr-113791-10 m no investment_credit determined under sec_46 has been or will be claimed with respect to any of the property to be transferred from distributing to controlleda and controlledb n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction o payments made in connection with all continuing transactions if any between distributing controlleda and controlledb will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length p no parties to the proposed transaction are investment companies as defined in sec_368 and iv q for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions r for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlleda stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlleda stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions s for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlledb stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlledb stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions plr-113791-10 t the distributions are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlleda or controlledb including any predecessor or successor of any such corporation u immediately after the distributions neither distributing controlleda nor controlledb will be a disqualified_investment_corporation within the meaning of sec_355 v effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing continued to be an s_corporation since date w immediately after the distributions controlleda and controlledb will each be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the distributions x controlleda and controlledb will each elect to be an s_corporation pursuant to sec_1362 on the first available date after their formation and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of distributing controlleda or controlledb rulings based solely on the information submitted and the representations made we rule as follows the transfer by distributing to controlleda of part of its assets in exchange for all of the controlleda stock and assumption_of_liabilities followed by the distribution of all the controlleda stock to shareholdera will constitute a reorganization within the meaning of sec_368 distributing and controlleda each will be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing to controlledb of part of its assets in exchange for all of the controlledb stock and assumption_of_liabilities followed by the distribution of all the controlledb stock to shareholderb will constitute a reorganization within the meaning of sec_368 distributing and controlledb each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_357 and sec_361 plr-113791-10 no gain_or_loss will be recognized by controlleda and controlledb on the contributions sec_1032 controlleda's basis in each asset received from distributing in the contributions and controlledb's basis in each asset received from distributing in the contributions will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 the holding_period for each asset received by controlleda and controlledb from distributing in the contributions will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholdera and shareholderb upon the receipt of controlleda stock and controlledb stock respectively in the distributions sec_355 the aggregate basis of the distributing stock and the controlleda stock in the hands of shareholdera will be the same as the aggregate basis of the distributing stock held by shareholdera immediately before the distributions allocated between the distributing stock and the controlleda stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the aggregate basis of the distributing stock and the controlledb stock in the hands of shareholderb will be the same as the aggregate basis of the distributing stock held by shareholderb immediately before the distributions allocated between the distributing stock and the controlledb stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c shareholdera’s holding_period of the controlleda stock and shareholderb’s holding_period of the controlledb stock received in the distributions will include the holding_period of the distributing stock with respect to which the distributions will be made provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 distributing's earnings_and_profits will be allocated between distributing and controlleda and between distributing and controlledb in accordance with sec_312 and sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlleda and distributing and controlledb in a manner similar to the plr-113791-10 manner in which the earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1_1368-2 provided that the distributions are undertaken immediately after the contributions distributing's momentary ownership of the stock in controlleda and controlledb as part of the reorganization under sec_368 will not cause controlleda and controlledb to have an ineligible shareholder for any portion of their respective first taxable_year under sec_1361 and will not in itself render controlleda and controlledb ineligible to elect to be an s_corporation for their respective first taxable_year neither the stock of controlleda nor the stock of controlledb will qualify as sec_1244 stock sec_1244 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation and or the controlled corporations see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-113791-10 in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely _thomas i russell_____ thomas i russell senior counsel branch office of associate chief_counsel corporate cc
